                                          Case 3:20-cv-05564-WHO Document 17 Filed 12/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIENNE SAROD POWELL,                            Case No. 20-cv-05564-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE FOR
                                                 v.                                        FAILURE TO PROSECUTE
                                   9

                                  10     ELIZABETH FAIN, et al.,                           Re: Dkt. No. 13
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 4, 2020, defendants moved to dismiss pro se plaintiff Adrienne Sarod

                                  14   Powell’s Amended Complaint, setting the motion to be heard on January 6, 2021. Dkt. No. 13.

                                  15   Powell’s opposition to the motion was due on November 18, 2020. To date, Powell has failed to

                                  16   oppose the motion. Powell is hereby ORDERED TO SHOW CAUSE by December 16, 2020

                                  17   why this case should not be dismissed for failure to prosecute.

                                  18          Powell can satisfy this Order To Show Cause by filing an opposition to the pending motion

                                  19   to dismiss by December 16, 2020. If Powell opposes, defendants may file a reply on or before

                                  20   December 23, 2021, and the hearing will remain set on January 6, 2021 at 2:00 p.m.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 2, 2020

                                  23

                                  24
                                                                                                   William H. Orrick
                                  25                                                               United States District Judge
                                  26
                                  27

                                  28
